NOT DESIGNATED FOR PUBLICATION

                                           No. 123,141

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       STATE OF KANSAS,
                                           Appellee,

                                                 v.

                                        DRAKE A. DUNN,
                                          Appellant.


                                 MEMORANDUM OPINION


       Appeal from Sedgwick District Court; ERIC WILLIAMS, judge. Opinion filed September 17, 2021.
Affirmed.


       Submitted by the parties for summary disposition pursuant to K.S.A. 2020 Supp. 21-6820(g) and
(h).


Before BRUNS, P.J., SCHROEDER and GARDNER, JJ.

       PER CURIAM: Drake A. Dunn appeals the revocation of his probation. We granted
his motion for summary disposition under Supreme Court Rule 7.041A (2021 Kan. S. Ct.
R. 48). Finding no error, we affirm.


       In August 2019, Dunn pleaded guilty to burglary, a nonperson felony. The district
court sentenced Dunn to 22 months' imprisonment and 12 months of postrelease
supervision but granted Dunn 24 months' probation.


       The State later filed warrants alleging Dunn violated the conditions of his
probation and committed new crimes—theft, embezzlement of property, aggravated

                                                 1
burglary, violation of a protection from abuse order, and trespass. While arguing against
the State's case at an evidentiary hearing on the matter, defense counsel admitted that
Dunn had violated a protection order and that the State's evidence possibly established
that Dunn had committed trespass.


       The district court found Dunn committed the crimes of theft and trespass, but it
dismissed the State's allegations of aggravated burglary and embezzlement of property.
The court also found Dunn violated the terms of his probation by failing to report to his
probation officer or attend a skills assessment as directed. As a result, the district court
revoked Dunn's probation and ordered him to serve the 22-month prison sentence
previously imposed. Dunn timely appeals.


       When a probationer violates the terms and conditions of probation, we review the
propriety of the district court's sanction for an abuse of discretion. State v. Coleman, 311
Kan. 332, 334, 460 P.3d 828 (2020). An abuse of discretion occurs when a judicial action
is arbitrary, fanciful, or unreasonable; is based on an error of law; or is based on an error
of fact. State v. Gonzalez-Sandoval, 309 Kan. 113, 126-27, 431 P.3d 850 (2018). It is
Dunn's burden to show an abuse of discretion occurred. See State v. Thomas, 307 Kan.
733, 739, 415 P.3d 430 (2018).


       Dunn fails to meet his burden here. He challenges the district court's decision
revoking his probation and ordering him to serve his underlying sentence. He does not,
however, state a basis for his claim. Dunn does not assert legal or factual error and fails
to argue how the decision was unreasonable.


       Our review of the record establishes that the decision was legally and factually
sound. After finding Dunn committed new offenses, the district court was authorized to
revoke Dunn's probation under K.S.A. 2018 Supp. 22-3716(c)(8)(A). The State presented
sufficient evidence to support that finding, and Dunn admitted to violating a protection

                                               2
order. And the court found Dunn committed other conditional violations and was not
amenable to probation, noting Dunn repeatedly failed to take advantage of treatments
aimed at assisting him with his ongoing drug issues. We find nothing unreasonable about
the district court's decision to revoke Dunn's probation and impose his underlying
sentence under these circumstances. We therefore affirm.


      Affirmed.




                                            3